Title: To James Madison from Samuel Hanson of Samuel, 16 April 1811 (Abstract)
From: Hanson, Samuel (of Samuel)
To: Madison, James


16 April 1811, Washington. “The Memorial of S. Hanson of Saml, Purser, begs leave respectfully to represent That, for the last 7 years past, he has been uniformly oppressed by the official conduct of Thomas Turner, the Accountant of the Navy,… [who] has prevented the settlement of his Accounts to this moment.” Finds himself constrained to trouble the president, since there is no other officer to whom the accountant is “legally amenable.” Believes that the accountant is not under the control of the secretary of the navy and that “being appointed, not by the Secretary, but by the President, he was meant to be independent of, and, perhaps, a check upon, that Officer.” Concedes that he can appeal the adjustment of his accounts from the accountant to the comptroller and he has done so, “but the Comptroller possesses no power to enforce the adjustment of my Accounts by the Accountant; nor procure my access to the documents and vouchers rendered by me to the Accountant in support of my claims.” Is ready to prove “before any impartial tribunal, the truth of these Allegations” and asks the president to cause “an Examination into the conduct of the Accountant” to end his “persecution & oppression.”
